Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Train (US 8,989,046) in view of Gattani (US 20160352619).

Referring to Claim 1.  Train discloses a method for configuring a first network node using a first autonomous system number in at least one session set up with another network node and compliant with a dynamic routing protocol implemented in the network, the method implemented by the first node and comprising
receiving a configuration message comprising at least one item of information representing at least one second autonomous system number intended to be used by the first node (received the route updates, refer to Col 12, Lines 11-13) as a replacement for the first autonomous system number (the updated routing information could be autonomous system number, refer to Col 7, Lines 5-20, Lines 39 – Col 8, Lines 8, RF device received the updated routing information Col 8, Lines 8-10);
configuring the first node with the at least one second autonomous system number (update to new destination ID is updated and replaced the old one, refer to Col 7, Lines 38-40, see database being updated, Col 32, Lines 60-67, the RF itself configured and stored the newest destination/which is the AS number);
identifying at least one second network node having at least one session, in accordance with  the dynamic routing protocol, active with the first node, the first node being associated with the first autonomous system number ( BGP protocol which is the dynamic routing protocol, that use to transmit update routing information, refer to Col 31, Lines 50-60, where the RF has to have active session, with RFS nodes refer to Col 10, Lines 15-25, in order to transmit the routing information, Col 10, Lines  38-40, and the transmission must be transmit to active session, refer to Col 25, Lines 20-35, lines 45--60 ); and

Although Train disclosed the invention substantially as claimed, Train did not explicitly disclosing the details of using of the BGP protocol that keep the session active.  
Gattani, in analogous art, disclosing the utilizing BGP protocol to keep the session active (refer to par 0044, explained how the BGP session is initiated and maintained active).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Train with Gattani because Gattani’s teaching would allow the system to appropriate update the forward information base based on the controlled information.  

Referring to Claim 2.  Train in view of Gattani, disclosed the method of claim 1.  Train further discloses wherein, during the configuring 
-3-
Referring to Claim 3.  Train in view of Gattani, disclosed the method of claim 1. Gattani further discloses wherein, during the configuring of the first node with the at least one second autonomous system number, the first node is configured to use on the network the at least one second autonomous system number in a deferred manner on detecting a predetermined event indicated in the configuration message (to updates the destination ID, based on the defer message, refer to par 0028, 0036, 0038 in conjunctions of BGP protocol, refer to par 0015).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Train with Gattani because Gattani’s teaching would allow the system to appropriate update the forward information base based on the controlled information.  

Referring to Claim 4.  Train in view of Gattani, disclosed the method of claim 3.  Gattani further discloses wherein the command message comprises the indication of a timeout expiry to be observed by the at least one second node to replace the first autonomous system number associated with the first node with the at least one second autonomous system number (timeout information for deferred to happen, refer to par 0036).


Referring to Claim 5.  Train in view of Gattani, disclosed the method of claim 1, Train further discloses wherein wherein the at least one item of information representing the at least one second autonomous system number comprises:
the at least one second autonomous system number (the updated routing information could be autonomous system number, refer to Col 7, Lines 5-20, Lines 39 – Col 8, Lines 8, RF device received the updated routing information Col 8, Lines 8-10); or
at least one difference between the at least one second autonomous system number and the first autonomous system number.

Referring to Claim 6.  Train discloses a method for processing a command message requesting the replacement of a first autonomous system number associated with a first network node implementing a dynamic routing protocol, with at least one second autonomous system number (RF send the received update routing information, which includes the AS, refer to Col 8, Lines 10-12 to RFS nodes, Col 7, Lines 7 Lines 5-20, Lines 39 – Col 8, Lines 8), the processing method being implemented by a second network node and comprising:

at least one active session between the first node and the second node in accordance with the dynamic routing protocol and wherein the first node is associated with the first autonomous system number (BGP protocol which is the dynamic routing protocol that use to transmit update routing information, refer to Col 31, Lines 50-60, where the RF has to have active sessions with RFS nodes, refer to Col 10, Lines 15-25 in order to transmit update routing information, Col 10, Lines 38-40 and the transmission must be transmit through active session, refer to Col 25, Lines 20-35, Lines 45-60); and/or at least one entry associated with the first autonomous system number in at least one routing table kept by the second mode for the implementation of the dynamic routing protocol in the network (refer to Col 27, Lines 24-50, verifying the active session); 
  upon confirmation that at least one active session exists, replacing the first autonomous system number associated with the first node in the at least one active session with the at least one second autonomous system number (transmit the updated routing information which includes the AS number, refer to Col 31, Lines 50-60, Col 32, Lines 54, Col 32, Lines 60-67); and
upon confirmation that there exists at least one entry in at least one routing table kept by the second node, replacing in the at least one routing table of the first autonomous system number associated with the at least one entry with the at least one second autonomous system number (confirmed the routing relationship refer to Col 32, Lines 60-67: routing table is updated with new destination ID/AS number).

Gattani, in analogous art, disclosing the utilizing BGP protocol to keep the session active (refer to par 0044, explained how the BGP session is initiated and maintained active).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Train with Gattani because Gattani’s teaching would allow the system to appropriate update the forward information base based on the controlled information.  

Referring to Claim 7.  Train in view of Gattani, disclosed the processing method of claim 6, Gattani discloses wherein the command message comprises the indication of a timeout expiry to be observed by the at least one second node to replace the first autonomous system number with the at least one second autonomous system number, the replacing replacement being scheduled to be executed upon the timeout expiry (refer to par 0036, timeout information for deferred to happen).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Train with Gattani because Gattani’s teaching would allow the system to appropriate update the forward information base based on the controlled information.  

Referring to Claim 8.  Train in view of Gattani, disclosed the processing method of claim 6, Train further discloses upon confirmation that there exists at least one entry associated with the first autonomous system number in a routing table containing at least one route announced by the second node to at least one third network node neighboring the second node a step of sending the command message to the at least one third node (refer to Col 19, Lines 55-65, the second node received the newest AS information, and updates its routing information in routing tables, where the RFS nodes also propagate this information to other nodes, refer to Col 32, Lines 50-52).

Referring to Claims 10 – 16, claims are rejected under similar rational as claims 1-8. 


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447